Case: 10-40756     Document: 00511515425          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 10-40756
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

EUSEBIO VELA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:09-CR-949-1


Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Eusebio Vela presents
arguments that he concedes are foreclosed by United States v. Betancourt, 586
F.3d 303, 308-09 (5th Cir. 2009), cert. denied, 130 S. Ct. 1920 (2010), which
reaffirmed the holding in United States v. Gamez-Gonzalez, 319 F.3d 695, 700
(5th Cir. 2003), that knowledge of drug type and quantity is not an element of
the offense under 21 U.S.C. § 841.              The appellant’s motion for summary
disposition is GRANTED, and the judgment of the district court is AFFIRMED.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.